Citation Nr: 1519209	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include whether new and material evidence has been received to reopen a previously denied claim.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran had verified active duty from April 1991 to April 1997.  She also had additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This February 2012 RO decision denied the Veteran's claim on an original basis without considering whether new and material evidence had been submitted.  The Board notes, in this regard, that the claim for this same disorder had been previously denied, including in an October 2008 RO decision.  Therefore, as a jurisdictional matter, the Board is without authority to address the underlying merits of the claim of service connection without first considering whether the Veteran has submitted new and material evidence to reopen her claim for entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. § 7104; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The February 2012 RO decision on appeal also increased the rating for the Veteran's service-connected tinnitus to 10 percent, effective October 26, 2011.  A March 2012 RO decision found that there was clear and unmistakable error (CUE) in regard to the effective date assigned for the 10 percent rating for tinnitus, and assigned an earlier effective date of October 26, 2010.  The Veteran filed a notice of disagreement in March 2012 and a statement of the case was issued in May 2013.  In her June 2013 VA Form 9, the Veteran confined her appeal to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  The record does not reflect that a timely substantive appeal has been submitted as to the issue of entitlement to a rating higher than 10 percent for tinnitus.  Thus, the Board does not have jurisdiction over that claim.  38 C.F.R. §§ 20.200, 20.202, 20.302.

FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing loss in October 2008, and the Veteran did not appeal.  

2.  Evidence received since that decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  Current audiometry testing shows a hearing loss disability for VA purposes; any preexisting hearing loss is shown to have likely been worsened by in-service noise exposure; and the lay and medical evidence makes it equally likely that the hearing loss disability is a result of the in-service noise exposure.


CONCLUSIONS OF LAW

1.  The October 2008 RO decision that denied entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  

3. The criteria to establish service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Reopening a Prior Claim

A.  Applicable Law - New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

(1) Finality of Prior Claims

"[A] reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

Generally, a decision of the RO on a pending claim becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Once an NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve an appeal that remains pending before the Board.  Only a subsequent Board decision can resolve an appeal that was initiated but not completed.  Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (discussing Myers v. Principi, 16 Vet. App. 228 (2002)).  However, any subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.  Williams v. Peake, 521 F.3d 1348, 1351 (Fed. Cir. 2008).  As an exception, "a later abandoned claim cannot render final an earlier-filed unadjudicated claim."  See Charles v. Shinseki, 587 F.3d 1318, 1323  (Fed. Cir. 2009) (distinguishing a later-filed claim adjudicated on the merits) (emphasis added).  

It is incorrect to assert that a rating decision is necessarily final because the Veteran failed to file a NOD.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  If new and material evidence is received during an applicable appellate period following an RO decision or prior to an appellate (Board) decision, the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

Pursuant to 38 C.F.R. § 3.156(b), VA has an express regulatory obligation to make a determination regarding the character of the new evidence submitted.  An initial claim remains pending, despite a subsequent final decision, until VA determines that evidence timely submitted after a decision on the initial claim was not new and material under 38 C.F.R. § 3.156(b).  Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014) (distinguishing Williams, 521 F.3d 1348, 1351 (Fed. Cir. 2008)).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  

"[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young, 22 Vet. App. at 468.  

Moreover, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. §§ 3.156(c), 20.1000(b).

Otherwise, to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the "last final disallowance" of a claim was the denial of a request to reopen).  

(2) Subsequent Evidence Received

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed unless it is "inherently false or untrue" or "patently incredible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

B.  Discussion

(1) Finality of Prior Claims

In this case, the RO denied the Veteran's original claim of service connection for bilateral hearing loss in October 1997.  The appellant filed a statement in November 1997 expressing her belief "that the decision is all wrong" and to "[p]lease reconsider your decision."  This November 1997 statement is consistent with the requirements to be considered an notice of disagreement (NOD) to the October 1997.  

The filing of this NOD placed the matter into appellate status, requiring issuance of an SOC.  See 38 C.F.R. § 3.103(f).  The Veteran was not then issued a statement of the case.  	

Instead of issuing an SOC, the RO notified that the Veteran in November 1997 that in order to reopen her claim, she must submit evidence that her bilateral hearing loss was aggravated during service or had its onset during service.  The Veteran did not respond to the November 1997 notice.  

By not responding, it might have been considered abandonment of her claim pursuant to 38 C.F.R. § 3.158, except that she had already placed the matter into appellate status by filing an NOD.  Thus, the matter remained pending during this time.  See Charles, 587 F.3d at 1323.  

Nearly 10 years later, in July 2008, the Veteran filed an application for service connection for hearing loss.  The RO interpreted her filing as a petition to reopen the prior claim.  Accordingly, the RO issued a rating decision in October 2008 that "confirmed and continued" its prior denial of service connection for bilateral hearing.  In response to this decision, the Veteran submitted a NOD in November 2008 as to the October 2008 RO decision.  A statement of the case was issued in July 2009.  

The Veteran submitted a substantive appeal on a VA Form 9 in April 2010 following the issuance of the statement of the case.  However, this submission was beyond both 60 days from the date that the RO mailed the July 2009 SOC to the Veteran.  This was also beyond the remainder of the 1-year period from the date of mailing of the notification of the original determination still remaining on appeal, which had been issued in October 1997.  This was also beyond the remainder of the one year period following the second rating decision issued in October 2008.  

As such, this filing cannot be considered a timely substantive appeal.  See 38 C.F.R. § 20.302(b).  The Veteran was notified by the RO in a May 2010 letter that her substantive appeal was not timely filed, and she did not dispute this finding.  This finding is final and binding.  See 38 C.F.R. § 3.104(a).  

The Board also notes that there was no evidence received within one year of the October 2008 RO decision.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1367-68.  

Finally, although the Veteran's complete service personnel file was received earlier in October 2008, those records were considered in the October 2008 rating decision.  This satisfied the RO's duty under 38 C.F.R. § 3.156(c) to reconsider the matter upon receiving new service department record See Blubaugh v. McDonald, 773 F.3d 1310 (Fed. Cir. 2014).

Therefore, the Veteran's original claim, which remained pending until the SOC was issued in July 2009, became final at that time.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.202, 20.302 (2014).  

(2) Basis for Prior Denial and 
Evidence Previously Considered 

The relevant evidence considered by the time the claim was adjudicated in the July 2009 SOC included (a) the Veteran's service personnel records (b) service treatment records; (c) private treatment records; (d) June 1997 VA examination reports; and (e) the Veteran's own statements.  

The RO initially denied service connection for bilateral hearing loss in October 1997 on the basis that the evidence showed that such disorder existed prior to service and that there was no evidence that the condition permanently worsened as a result of service.  The RO indicated that a June 1997 VA audiological examination report noted that the Veteran reported a history of noise exposure from artillery fire, gunfire, M-16 fire, tanks, and noises while she was assigned to a motor pool, all without hearing protection.  The RO noted that June 1997 VA audiological examination report related that the Veteran had (bilateral) hearing loss (pursuant to 38 C.F.R. § 3.385).  It was noted that the examiner stated that the Veteran's (bilateral) hearing loss was consistent with a history of unprotected military noise exposure.  

The RO also indicated that the Veteran's occupational specialty was listed as an X-ray technician and that her service treatment records only listed her occupation as that of an X-ray specialist.  The RO stated that there was no evidence of an in-service occupation that would result in the noise exposure described in the June 1997 VA audiological examination report.  The RO reported that the Veteran's service treatment records contained numerous references to (bilateral) hearing loss and that such was first noted pursuant to a June 1990 enlistment examination report.  It was reported that audiological evaluations throughout the Veteran's period of service noted (bilateral) hearing loss, as well as the use of hearing protection.  The RO maintained that a January 1992 audiological evaluation report indicated that the Veteran was not routinely exposed to hazardous noise.  

In October 2008, the RO denied service connection for bilateral hearing loss on the basis that the evidence available for review continued to show no aggravation of the Veteran's pre-existing bilateral hearing loss and that acoustic trauma could not be conceded.  The RO noted that an October 1997 rating decision denied service connection for bilateral hearing loss because the evidence showed that such disorder pre-existed service and was not aggravated by service.  The RO indicated that it was also noted at that time that the Veteran's occupation as an X-ray specialist did not allow for acoustic trauma to be conceded.  The RO reported that the previous denial of service connection for bilateral hearing loss was confirmed and continued.  The July 2009 SOC determined the matter on these same grounds.  

(3) Subsequent Evidence Received

The evidence received since the October 2008 RO decision includes VA treatment records; a duplicate copy of a statement prior from E. Kampsen, M.D., a December 2011 statement from W. W. Angell, M.D., a January 2012 VA audiological examination report, plus duplicate copies of her STRs.  

As an initial matter, the Board notes that the duplicate STRs cannot serve as a basis for reconsidering the claim pursuant to 38 C.F.R. § 3.156(c) as those same STRs had already been associated with the claims file when VA previously decided the claim.  See 38 C.F.R. § 3.156(c)(1); Blubaugh, 773 F.3d 1310.

However, the remaining evidence, most particularly, the December 2011 statement from Dr. Angell, must be considered new and material pursuant to 38 C.F.R. § 3.1569a).  

Specifically, the December 2011 statement from Dr. Angell noted that the Veteran was claiming that she suffered bilateral hearing loss as a result of her military service.  Dr. Angell discussed the audiological evaluation reports in the Veteran's service treatment records in some detail.  Dr. Angell commented that based on the medical records presented to him, it was his opinion that that Veteran's hearing loss was a direct result of her military service.  Dr. Angell stated that the evidence showed that the Veteran had an injury that began when she was in the military and that was made permanently worse during her military service.  It was noted that the Veteran currently had a physical disability, that such disability was clearly shown by the medical evidence presented, and that her current symptoms of her disability were observable.  Dr. Angell maintained that there was a direct relationship between the Veteran's current disability and her military service.  Dr. Angell stated that the Veteran was in charge of scheduling patients for surgical procedures and taking medication refill requests over the phone, and that she performed various other activities that required very careful attention to detail.  Dr. Angell stated that the impact of her hearing loss condition and symptoms on her employment could be detrimental.  

The Board observes that in the evidence available at the time of the October 2008 RO decision, there was no evidence specifically indicating that the Veteran's bilateral hearing loss was aggravated during service.  The Board notes that the December 2011 statement from Dr. Angell specifically indicated that the Veteran's bilateral hearing loss was made permanently worse during her military service.  Additionally, such evidence will be considered credible for the purposes of determining whether new and material evidence has been received.  

The Board finds that the December 2011 statement from Dr. Angell is evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the Veteran's bilateral hearing loss was shown to have existed prior to service with no evidence of aggravation in service.  

Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate her claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence submitted is new and material, and thus the claim for service connection for bilateral hearing loss is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


II.  Entitlement to Service Connection

After reopening the matter and carefully considering the evidence of record, the Board finds that service connection should be granted for the Veteran's bilateral hearing loss impairment.  

First, there is no question that her current impaired hearing meets the definition of a hearing loss "disability" in 38 C.F.R. § 3.385.  Furthermore, although a hearing loss impairment was noted at service entrance, it is also not materially in dispute that she was exposed to noise during service.  Accordingly, an in-service injury, including on the basis of aggravation due to noise exposure, is established.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Finally, the medical and lay evidence of record is at least in relative equipoise in demonstrating that the current hearing loss impairment is a result of the in-service noise exposure.  On this question, the medical evidence is not entirely in agreement.  However, all the opinions of record appear to have equally considered the relevant facts and come to opposite opinions.  The Board can find no compelling basis to favor any particular opinion over the others.  As such, after resolving all reasonable doubt in the Veteran's favor, the nexus element is satisfied.  Gilbert v. Shinseki, 26 Vet. App. 48, 53-54 (2012) (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009), aff'd 749 F.3d 1370 (Fed. Cir. 2014).  

In light of the foregoing, service connection for bilateral hearing loss is granted.  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.






	(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence to reopen the claim for entitlement to service connection for bilateral hearing loss has been received.  

Service connection for a bilateral hearing loss disability is granted.  





______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


